IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SNOW SHOE TOWNSHIP, A                     : No. 594 MAL 2017
PENNSYLVANIA MUNICIPAL                    :
CORPORATION,                              :
                                          : Petition for Allowance of Appeal from
                   Respondent             : the Order of the Commonwealth Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
BOGGS TOWNSHIP, A PENNSYLVANIA            :
MUNICIPAL CORPORATION,                    :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.